IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30317
                            Summary Calendar



JAMES E. SOLER,

                                              Petitioner-Appellant,

versus

KELLY WARD, Warden,
Wade Correctional Center,

                                              Respondent-Appellee.

                           --------------------
              Appeal from the United States District Court
                  for the Eastern District of Louisiana
                               (99-CV-2440-H)
                           --------------------
                             November 21, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant     James   E.   Soler,   a   Louisiana    inmate,

appeals the denial of his 28 U.S.C. § 2254 application for a writ

of habeas corpus.     Soler contends that his trial counsel rendered

ineffective assistance.     In his habeas application, Soler advanced

nine grounds for his ineffective assistance claim and also argued

that counsel’s cumulative errors were prejudicial.              Although the

district court issued a broad certificate of appealability, on

appeal Soler argues only that he received ineffective assistance by

virtue   of    counsel’s   (1)   failure    to   conduct    a     reasonable

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
investigation before making strategic decisions, (2) failure to

object to “other crimes” testimony, and (3) alleged cumulative

errors, including counsel’s failure to object to testimony as to

the ultimate issue in the case and his handling of the closing

argument.     Soler has waived the remaining claims raised in his

application by failing to brief them.           See Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993); Fed. R. App. P. 28(a).

     We disagree with Soler’s contention that the state appellate

court failed to reach the merits of his claim as it pertains to

counsel’s    pre-trial   investigation    or    failure     to   continue   his

objection to “other crimes” evidence.          Therefore the state court’s

adjudication of these issues is entitled to deference under 28

U.S.C. § 2254(d). After a thorough examination of the trial record

and the record of the state evidentiary hearing, we are persuaded

that the     state   court’s   adjudication    of   these    issues   was   not

contrary to or an unreasonable application of clearly established

federal law.    Neither can we say that the state court’s decision

was based on an unreasonable determination of the facts in light of

the evidence presented in the state court proceeding.                  See 28

U.S.C. § 2254(d)(1),(2).

     There is a strong presumption that strategic or tactical

decisions made after an adequate investigation fall within the wide

range   of     objectively     reasonable      professional       assistance.

Strickland v. Washington, 466 U.S. 668, 690 (1984). Such decisions

are "virtually unchallengeable."         Id. at 691.      Strategic choices

made after less than complete investigation are reasonable only to


                                     2
the extent that reasonable professional judgments support the

limitations on investigation.           Id. at 690.        Counsel’s decision to

base his defense on the proposition that the victim was consciously

lying to gain love and attention was the considered and reasonable

judgment    of   counsel.      Therefore,      counsel’s      decisions    not   to

investigate exhaustively the reports of prior abuse of the victim,

which in his view would have engendered the jury’s sympathy, or to

develop other theories inconsistent with his chosen strategy, were

reasonable.       As for counsel’s failure to object to testimony

regarding alleged “other crimes” evidence, we note that the state

appellate      court   held   that    the    testimony      did   not   constitute

prohibited “other crimes” evidence and that counsel’s failure to

object   was     not   deficient     performance     and    did   not   constitute

ineffective assistance of counsel.            See State v. Soler, 636 So. 2d

1069, 1078 (La. App. 5th Cir. 1994).                As the failure to raise a

meritless objection is not ineffective assistance, see Clark v.

Collins, 19 F.3d 959, 966 (5th Cir. 1994), we conclude that the

state court did not unreasonably apply clearly established federal

law in denying the requested relief.

      The state appellate court also concluded that Dr. Clarence

Haydel’s opinion testimony as to the truthfulness of the abuse

allegations was not inadmissible, and Soler fails to show that the

testimony would have been excluded had his attorney lodged a timely

objection. Counsel’s closing argument was not constitutionally

defective merely because he failed to mention a statement made by

the   victim’s     mother.         Neither    was    counsel’s     summation     an


                                         3
ineffective presentation of the defense’s theory of the case.

“[A]ny deficiencies in counsel’s performance must be prejudicial to

the defense in order to constitute ineffective assistance under the

Constitution.”        Strickland, 466 U.S. at 692.           As for counsel’s

failure to object to Dr. Haydel’s hearsay testimony regarding the

victim’s reports of abuse, we agree with the conclusions of the

state appellate court and the federal district court that counsel’s

performance was not deficient: His failure to object was consistent

with his trial strategy.

      Finally,    we    need   not     decide    whether     the    state   court

adjudicated the issue of alleged cumulative error on the merits

because Soler has not shown that counsel committed any cognizable

error whatsoever.       In essence, there were no errors to cumulate.

See   Westley    v.    Johnson,   83    F.3d    714,   726   (5th    Cir.   1996)

(“[m]eritless claims or claims that are not prejudicial cannot be

cumulated, regardless of the total number raised”).

      As Soler has not shown entitlement to relief, the decision of

the district court is

AFFIRMED.




                                        4